DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 12/24/2021.  Claims 18 has been cancelled.  Claims 1-2, 5, 7-11, 13-22 have been amended.  Claims 6, 12, and 23 have been withdrawn from consideration.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Jennifer Hamilton on 4/13/2021.
The application has been amended as follows: 
	Cancel claims 3, 6, 9, 12, and 23.
	In independent claims 1, 7, and 23, lines 2-3, delete “impeding the eating process by inhibiting mastication and blocking solid foods from being transferred to the tongue to swallow” 

Allowable Subject Matter
Claims 1-2, 4-5, 7-11, and 13-22 are allowed.
	Regarding independent claims 1, 7, and 13, the art of record when considered alone or in combination neither anticipates nor renders obvious an oral weight control device comprising the flexible food barrier is a thin elastic sheet, in combination with all other features recited in respective independent claims.
	Regarding dependent claims 2, 4-5, 8-11, and 14-22, they are allowed due to their dependencies on respective independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMTU T NGUYEN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786